Citation Nr: 9922613	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  93-13 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
seizure disorder.

2.  Entitlement to a compensable rating for residuals of 
compression fractures of T5-7 and T11-T12 vertebrae.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1980 to 
January 25, 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
This case was remanded in June 1995 and December 1997; it was 
returned to the Board in December 1998.

The issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities is 
addressed in the remand at the end of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran experienced seven major seizures in 1991, 
four major seizures in 1992, and three major seizures in 
1993.  Since December 1993 the veteran's seizures have been 
adequately controlled with medication.
 
3.  The veteran's service-connected residuals of compression 
fractures of T5-7 and T11-12 vertebrae are productive of pain 
with demonstrable deformity of a vertebral body, but without 
any limitation of dorsal spine motion, weakness, 
incoordination or neurological impairment.






CONCLUSIONS OF LAW

1.  The criteria for an 80 percent rating for a seizure 
disorder for the period prior to January 26, 1993, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.121, 4.124a, Diagnostic Code 8910 (1998).

2.  The criteria for a 60 percent rating for a seizure 
disorder for the period between January 26, 1993, and January 
25, 1994, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.121, 4.124a, Diagnostic Code 8910 
(1998).

3.  The criteria for a rating in excess of 40 percent for a 
seizure disorder for the period commencing January 26, 1994, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.121, 4.124a, Diagnostic Code 8910 (1998).

4.  The criteria for a 10 percent evaluation for residuals of 
compression fractures of T5-7 and T11-12 vertebrae have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5291 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the veteran failed, without 
explanation, to report for a February 1998 VA examination 
scheduled pursuant to the Board's December 1997 remand.  The 
record reflects that the RO informed the veteran earlier in 
February 1998 that he would be scheduled for an examination 
in connection with his appeal, and, notwithstanding the 
contentions of the veteran's representative to the contrary, 
informed the veteran as to the consequences of his failure to 
report for evaluation.  While the VA medical center letter to 
the veteran identifying the precise date, time and location 
of his scheduled examination is not on file, the veteran was 
informed of his failure to report for examination in an 
August 1998 Supplemental Statement of the Case (SSOC); the 
SSOC was not returned as undeliverable and no further 
communication from the veteran was received.  The Board 
additionally notes that while the veteran's representative 
implied, in a June 1999 statement, that the veteran never 
received a notice to report for examination, the 
representative's statement makes clear that his belief is not 
based on communications with the veteran.

In Wood v. Derwinski, 1 Vet. App. 190 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the duty to assist is not a one-way street, and an 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  Id. at 193.  
Since the veteran has prevented full development of his claim 
by failing to appear, without good cause, for VA disability 
examinations scheduled in connection with the Board's 
December 1997 remand, the Board can only address the evidence 
currently of record.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected seizure disorder and 
residuals of compression fractures of T5-7 and T11-12 
vertebrae.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

I.  Seizure disorder

Briefly, as was noted in the Introduction, the veteran's 
service ended on January 25, 1991.  In July 1991, service 
connection was granted for a seizure disorder, evaluated as 
20 percent disabling.  This evaluation was increased to 40 
percent disabling in October 1991, effective January 26, 
1991.  The 40 percent evaluation has remained in effect since 
that time.

Service medical records show that the veteran experienced 
several seizures and dizzy spells in service beginning in 
January 1990, typically involving generalized tonic-clonic 
convulsions, loss of consciousness and some tongue biting, 
but without incontinence.  A Magnetic Resonance Imaging scan 
purportedly showed two discrete hypodense lesions near the 
basal ganglia on the right side, and electroencephalograms 
(EEGs) were borderline.

Of record are the reports of March 1991 and April 1991 VA 
examinations, at which the veteran reported that he had 
experienced his first seizure in January 1990 and his second 
in October 1990; he denied a history of left-sided weakness 
or numbness.  The veteran reported that he experienced his 
first postservice seizures in January 1991 and February 1991, 
but he indicated that he was not using any medication for the 
control of his seizures.  The veteran reported that he would 
experience a spinning sensation and nausea prior to the onset 
of seizures, and that he would exhibit tonic and clonic 
activity and loss of awareness during his seizures.  He 
reported that he was forbidden to drive until 1993, and 
averred that he was unable to obtain employment secondary to 
his compression fractures.  Neurological examination was 
essentially normal, there was no evidence of increased 
intracranial pressure, and cranial nerve function was full.  
An EEG study in March 1991 was abnormal, but without definite 
epileptiform features, and a sleep deprived EEG study in 
April 1991 was within normal limits.  The veteran was 
diagnosed with seizures.

On file are private medical records for June 1991 to October 
1992, which show that the veteran was admitted in June 1991 
for alcohol dependence but was noted to have a history of 
seizures associated with attempts to regain sobriety.  The 
veteran reported experiencing a seizure at work the week 
prior to admission and was noted to use Dilantin.  
Neurological examination was essentially normal.  The veteran 
was diagnosed with alcohol withdrawal syndrome with seizures 
and possible primary seizure disorder.  In February 1992 the 
veteran presented complaining that he had experienced two 
seizures earlier that day.  He indicated that he had 
discontinued the use of Dilantin three weeks prior to 
admittance secondary to alcohol consumption.  In October 1992 
the veteran was again admitted with complaints of having 
experienced two small seizures after discontinuing the use of 
Dilantin secondary to binge drinking of alcohol.  He denied 
any associated incontinence and did not describe his seizures 
as of the grand mal type.  Neurological examination was 
essentially normal and the veteran was diagnosed with acute 
alcohol intoxication and with a seizure disorder due to 
medication noncompliance.

On file is an August 1991 statement by the veteran's wife in 
which she indicates, in essence, that the veteran was 
unemployable because no employer would hire the veteran after 
learning of his seizure disorder.  She reported that the 
veteran had experienced a seizure in January 1991 at home, at 
which time he started convulsing with arm and leg 
involvement; the seizure lasted six minutes and the veteran 
was thereafter disoriented.  She indicated that the veteran 
experienced two other seizures in April 1991, one of which 
she characterized as slight, as well as a slight seizure in 
May 1991 (consisting of slight convulsions and 
disorientation).  She stated that the veteran was 
hospitalized in June 1991 for treatment of a seizure, and 
that he experienced another seizure in August 1991 while 
working, which resulted in termination of employment.

On file are VA treatment records for October 1991 to January 
1995 which, while negative for actual treatment of seizures, 
indicate that the veteran reported experiencing seizures he 
described as of the grand mal type.  In particular, the 
veteran reported in May 1992 that he had experienced one 
seizure over the prior 2 months.  A February 1993 note 
indicates that the veteran experienced another seizure that 
morning, attributed to alcohol withdrawal and sub therapeutic 
Dilantin levels, and that he was advised not to drive or to 
operate machinery.  A May 1993 treatment note indicates that 
the veteran reported experiencing a seizure in March 1993, at 
which time he lost consciousness for four minutes, began 
foaming at the mouth and biting his tongue, and exhibited 
clonic movements in all four extremities as well as 
incontinence.  Electroencephalogram in 1993 was normal and 
Computed Tomography scan purportedly showed a low density 
area in the right basal ganglia and a focal area of edema.  
Thereafter, a March 1994 treatment note indicates that the 
veteran last experienced a seizure in December 1993, and 
subsequent treatment notes indicate that his seizures had 
been completely controlled since that time by increased 
levels of Dilantin.

On file is an April 1992 statement by the veteran's wife 
which indicates that the veteran experienced a seizure at 
work in August 1991, at which time she witnessed his 
convulsions for six minutes.  She indicated that the veteran 
experienced two more seizures in February 1992, following 
which he was hospitalized, and that in March 1992 he 
complained of dizzy spells.  She stated that the veteran was 
not permitted to drive, and she averred that he was unable to 
obtain or maintain gainful employment due to his seizures.  
She indicated that he was no longer seeking employment 
because he was precluded from working around machinery or 
lifting heavy objects secondary to his seizures and back 
problems.

Of record is the report of a June 1992 VA examination, at 
which time the veteran reported that he had experienced a 
total of eight seizures and that he averaged four seizures 
each year.  He indicated that his seizures involved loss of 
consciousness, tongue biting, urinary incontinence and 
confusion, and he reported that he still had break-through 
seizures even with medication.  He also complained of 
dizziness, spinning, severe headaches and lapses of memory.  
The examiner diagnosed the veteran with a post-traumatic 
grand mal seizure disorder and concluded that the veteran's 
seizures had impacted his ability to work due to their 
frequency and his consequent inability to drive, thereby 
precluding him from obtaining a good job.  

On file is a May 1993 statement by the veteran in which he 
reported experiencing another seizure in March 1993 which 
lasted 12 minutes.  He averred that all of his job 
applications had been refused due to his seizure disorder, 
and he indicated that he was forbidden to drive or to work 
with power tools for the next three years.

The veteran was afforded a VA neurological examination in 
February 1996, at which time he reported experiencing six 
grand mal-type seizure episodes in the last six years, but 
indicated that he currently maintained good control of his 
seizures with medication.  He stated that side effects of his 
medication included ataxia, dysarthria, clumsiness and gum 
disease.  Neurological examination was essentially normal, 
except for a mild horizontal nystagmus, and the veteran was 
diagnosed with post-traumatic grand mal seizure disorder 
under reasonable control, with some  symptoms of Dilantin 
toxicity.

The veteran was afforded a VA Social and Industrial Survey in 
March 1996 conducted by a social worker.  At that time he 
reported that he had worked as a security guard for three 
months after service before losing his job after experiencing 
a seizure.  He was subsequently scheduled to begin another 
job in August 1992, but failed to do so after losing his home 
and possessions in a hurricane that month.  He was thereafter 
self-employed in construction but had been unemployed since 
1993, although he indicated that he was currently attending 
college.  The veteran indicated that he could no longer climb 
ladders, work near moving mechanical parts, drive or work 
with tools, but he indicated that he had been offered a 
training position as a real estate appraiser.  The veteran 
reported that he had received treatment for two seizures in 
1992 and that he had experienced four seizures in the six 
month period after the hurricane.  The social worker 
concluded that the veteran's service-connected disabilities 
had limited his employment opportunities based on his prior 
skills.  He further concluded that the veteran's potential 
for gainful employment was guarded, and that the veteran, at 
best, could handle only low stress employment.

Of record is the report of a March 1996 VA fee basis 
examination, at which time the veteran reported that his 
seizures had been corrected with medication, and that he 
currently worked as a real estate appraiser.  The veteran 
denied experiencing any recent seizures episodes.

The RO rated the veteran's seizure disorder as 40 percent 
disabling under Diagnostic Code 8911, pertaining to petit mal 
epilepsy.  However, as the veteran's seizures are 
predominantly of the grand mal variety, he is more properly 
rated under DC 8910, pertaining to grand mal epilepsy.  Under 
either code, a 40 percent evaluation is warranted where there 
has been at least one major seizure in the last six months or 
two in the last year; or averaging at least five to eight 
minor seizures weekly.  A 60 percent rating is warranted 
where the veteran averages at least one major seizure in 4 
months over the last year; or 9-10 minor seizures per week.  
An 80 percent evaluation is warranted where the veteran 
averages at least one major seizure in three months over the 
last year; or more than 10 minor seizures weekly.  A 100 
percent rating is warranted where the veteran averages at 
least one major seizure per month over the last year.  
38 C.F.R. § 4.124a, Diagnostic Code 8910.

A "major seizure" is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  A "minor 
seizure" consists of a brief interruption in consciousness 
or conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head; or sudden 
jerking movements of the arms, trunk or head; or sudden loss 
of postural control.  Id., notes 1 and 2.

The Board finds the statements of both the veteran and his 
wife concerning the frequency of his seizures to be credible, 
since they are relatively consistent with contemporary 
medical evidence.  Moreover, although the veteran's wife 
described several of the veteran's seizures as small, the 
medical evidence clearly shows that the veteran's seizure 
disorder is predominantly grand mal in nature, and none of 
the veteran's examiners or treating physicians has described 
any of his reported seizures as petit mal; the Board will 
therefore assume for the purposes of this decision that each 
of the veteran's reported seizures was grand mal in nature.  
The evidence on file shows that the veteran experienced seven 
seizures between January 1991 and August 1991, and five 
seizures between February 1992 and October 1992.  In the 
Board's opinion, as the veteran therefore experienced an 
average of at least four seizures over the year in 1991 and 
also in 1992, the evidence supports assignment of an 80 
percent evaluation for the veteran's seizure disorder for the 
period prior to January 26, 1993.  However, as the evidence 
does not show that the veteran experienced more than seven 
seizures in either of the two years prior to January 26, 
1993, there is no basis in the record for the assignment of a 
rating greater than 80 percent for the period prior to 
January 26, 1993.

With respect to the period between January 26, 1993, and 
January 25, 1994, the Board concludes that the veteran is 
entitled to a 60 percent evaluation for his seizure disorder, 
since the evidence on file shows that he had three seizures 
during that period, but no more, in essence experiencing an 
average of one major seizure in three months over the year.  
With respect to the period commencing January 26, 1994, the 
evidence on file shows that neither the veteran nor his wife 
has reported the occurrence of a seizure since December 1993, 
and the medical evidence on file indicates that the veteran's 
seizures have been adequately arrested with the use of 
increased levels of medication.  Accordingly, there is no 
basis for the assignment of a rating higher than 40 percent 
for a seizure disorder for the period commencing January 26, 
1994.

Accordingly, the veteran is entitled to an 80 percent rating 
for the period prior to January 26, 1993, to a 60 percent 
rating for the period between January 26, 1993, and January 
25, 1994, and to a 40 percent rating for the period 
commencing January 26, 1994.  38 U.S.C.A. § 5107.

II.  Residuals of compression fractures of T5-T7 and T11-12 
vertebrae

Briefly, as was noted in the Introduction, the veteran's 
service ended in January 1991.  In July 1991, service 
connection was granted for the residuals of a compression 
fracture of the T11-T12 vertebrae, evaluated as 
noncompensably disabling.  In August 1998 service connection 
was granted for residuals of compression fractures of the T5-
T7 vertebrae; the RO assigned the veteran a single 
noncompensable evaluation for the T5-7 and T11-12 vertebrae.  
This evaluation has remained in effect since that time.

Service medical records document complaints of back pain 
associated with the veteran's compression fractures, but 
physical examination was essentially normal with the 
exception of muscle spasms between the shoulder blades.  X-
ray studies of the dorsal spine purportedly showed 
compression fractures at T5-7 and T11-12.

On file are the reports of March 1991 and April 1991 VA 
examinations, at which time the veteran reported that he had 
been unable to obtain employment secondary to his compression 
fractures.  Physical examination disclosed the absence of any 
tenderness of the dorsal spine, although the veteran reported 
discomfort with stooping and bending.  The veteran's posture 
and gait were described as good, and although he complained 
of some tenderness to palpation of the upper back, he was 
able to move freely without discomfort.  Neurological 
examination was essentially normal, with full upper extremity 
strength, normal sensation and symmetric reflexes.  X-ray 
studies of the thoracic spine showed an 80 percent 
compression of the T7 vertebral body, 30 to 40 percent 
compression of the T6 vertebral body and over 60 percent 
compression of the T5 vertebral body; the remainder of the 
thoracic spine was normal.  The veteran was diagnosed with 
compression fracture of the lower vertebrae.

On file are private medical records for June 1991 to October 
1992, which show that neurological examinations of the 
veteran were essentially normal, without evidence of gait 
abnormalities. 

On file are VA treatment records for October 1991 to January 
1995 which document several complaints of back pain.  A May 
1992 entry indicates that, on physical examination, the 
veteran exhibited mild paravertebral tenderness of the right 
side at the T10 to L5 area.  However, the veteran's gait was 
normal and he was diagnosed with mild back strain.  The 
records indicate that the veteran exhibited normal bulk and 
tone and full strength, with symmetrical deep tendon 
reflexes.  X-ray studies of the thoracic spine showed 
compression fractures of the vertebral body of T5, T6 and T7. 

On file is an April 1992 statement by the veteran's wife to 
the effect that the veteran exhibited back pain in March 1992 
and that he was precluded from working around machinery or 
lifting heavy objects secondary to his seizures and back 
problems.

Of record is the report of a June 1992 VA evaluation, at 
which time physical examination disclosed the presence of 
tenderness at T5-T7, and at T11-T12, with pain evident on 
deep palpation.  There were guarding and spasm in the left 
dorsal paraspinal region, but the veteran exhibited full 
range of dorsal spine motion without evidence of muscle 
atrophy.  Upper extremity strength was full and reflexes were 
normal, without any evidence of incoordination.  The 
veteran's gait was described as normal, sensory examination 
was intact and no neurological involvement was identified.  
The examiner noted that the veteran had dorsal kyphosis 
without fixed deformity.  X-ray studies of the thoracic spine 
showed an old T7 compression fracture with anterior wedging 
of T5 and T6, with no evidence of recent injury.  The veteran 
was diagnosed with spinal injury from old compression 
fractures of the dorsal spine, suspected discogenic disease 
of the dorsal spine, and spinal kyphosis. 

The veteran was afforded a VA examination in February 1996, 
at which time neurological examination was essentially 
normal.  The veteran exhibited full strength and normal tone.  
Reflexes were 1+ and symmetric, and coordination in the upper 
extremities was intact.  The veteran's gait was described as 
mildly dystaxic with poor tandem.

The veteran was afforded a VA Social and Industrial Survey in 
March 1996, conducted by a VA social worker.  The veteran 
reported that he had been unemployed since 1993 but was 
currently attending college.  He indicated that he could no 
longer climb ladders, work near moving mechanical parts, 
drive or work with tools.  The social worker concluded that 
the veteran's service-connected disabilities had limited his 
employment opportunities based on his prior skills.  He 
further concluded that the veteran's potential for gainful 
employment was guarded, and that the veteran, at best, could 
handle only low stress employment.

Of record is the report of a March 1996 VA fee basis 
examination, at which time the veteran complained of a 
constant, mild, nonradiating aching sensation in the mid 
dorsal spine, although he denied any severe pain.  Physical 
examination showed a normal gait and the veteran was able to 
toe and heel walk without difficulty.  Deep tendon reflexes 
were described as intact.  The examiner noted the presence of 
an increase in the veteran's dorsal kyphosis on standing, 
with the apex appearing in the mid-thoracic area.  X-ray 
studies of the dorsal spine purportedly showed compression 
fractures in the mid-thoracic spine.  

The RO rated the residuals of compression fractures of T5-7 
and T11-12 vertebrae as noncompensably disabling under 
Diagnostic Codes 5285.  Under that code, a 100 percent rating 
is warranted for residuals of fractured vertebrae with cord 
involvement, bed ridden, or requiring long leg braces, and a 
60 percent rating is warranted without cord involvement; with 
abnormal mobility requiring neck brace.  The residuals are 
otherwise rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Slight limitation of motion of the dorsal spine warrants a 
noncompensable evaluation and moderate or severe limitation 
of dorsal spine motion warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.

In this case, the Board finds that the impairment occasioned 
by the residuals of the veteran's compression fractures of 
the T5-7 and T11-12 vertebrae more nearly approximates the 
criteria for a noncompensable rating.  Review of the record 
discloses that the veteran occasionally exhibits tenderness 
associated with his dorsal spine.  The presence of dorsal 
kyphosis has also been noted.  However, muscle spasm has only 
been found on one occasion, and the veteran has consistently 
displayed full range of dorsal spine motion, without any 
weakness, incoordination or neurological involvement.  
Moreover, despite the presence of kyphosis, no fixed 
deformity was identified.  In light of the above, the Board 
concludes that the veteran's limitation of dorsal spine 
motion more nearly approximates slight than moderate.  In 
addition, as there is no evidence of abnormal mobility 
requiring a neck brace or suggesting cord involvement, or 
suggesting that the veteran is bedridden or requires long leg 
braces, a higher rating under Diagnostic Code 5285 is not 
warranted.

The Board has considered the veteran's complaints of pain, 
see DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995), and 
notes that there is no opinion of record which addresses 
functional loss due to pain.  As noted previously, however, 
the veteran failed to report for an examination scheduled 
pursuant to the Board's December 1997 remand, so the Board 
can only address the evidence currently of record.  As the 
veteran consistently exhibited full range of dorsal spine 
motion, and since he in any event describes his pain as no 
more than mild, and as there is no evidence of weakness or 
incoordination associated with the disability, the Board 
concludes that the disability is not manifested by such pain, 
weakness, fatigability or incoordination as would constitute 
functional impairment warranting a higher evaluation under 
the criteria of 38 C.F.R. §§ 4.40 and 4.45.  

Although a compensable rating for the residuals of the 
veteran's compression fractures is not warranted based on 
functional impairment, the Board notes that the record 
indicates the presence of a demonstrable deformity of a 
vertebral body, which warrants a 10 percent evaluation under 
Diagnostic Code 5285.  Accordingly, the Board concludes that 
the preponderance of the evidence supports a 10 percent 
evaluation, but no more, for the veteran's disability.  38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DCs 5285, 5291. 


ORDER

Subject to the provisions governing the payment of monetary 
benefits, an 80 percent evaluation for a seizure disorder for 
the period prior to January 26, 1993, is granted.

Subject to the provisions governing the payment of monetary 
benefits, a 60 percent evaluation for a seizure disorder for 
the period between January 26, 1993, and January 25, 1994, is 
granted.

An evaluation in excess of 40 percent for a seizure disorder 
for the period from January 26, 1994, is denied.

Subject to the provisions governing the payment of monetary 
benefits, a 10 percent evaluation for the residuals of 
compression fractures of T5-7 and T11-12 vertebrae is 
granted.


REMAND

The Board initially notes that the veteran's representative 
has raised the issue of entitlement to service connection on 
a secondary basis for psychiatric disability.  This matter 
has not been addressed by the RO.

Briefly, the veteran contends that his service-connected 
disabilities render him unable to obtain or maintain gainful 
employment.  A total disability rating may be assigned where 
the schedular rating is less than total, and when the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
provided, however, that if there is only one such disability, 
it must be rated at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16 (1998).  

In light of the disposition of the veteran's appeal with 
respect to the evaluations assigned his seizure disorder for 
the periods prior to January 26, 1994, the Board is of the 
opinion that a remand of his claim for a total rating is 
required.  The Board also notes that the veteran, at his 
March 1996 Social and Industrial Survey, reported that he was 
attending college, and at his March 1996 VA examination 
reported employment as a real estate appraiser. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  The veteran should be requested 
to complete a new VA Form 21-8940 
and provide complete and updated 
information regarding his education 
and employment status.

3.  The veteran should be provided a 
VA social and industrial survey for 
the purpose of obtaining information 
pertinent to his alleged 
unemployability.  The surveyor 
should provide an opinion with 
complete rationale concerning the 
impact of the service-connected 
disabilities on the veteran's 
employability.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development, 
adjudicate the claim for entitlement 
to service connection on a secondary 
basis for psychiatric disability and 
readjudicate the issue of 
entitlement to a total rating based 
on unemployability due to service-
connected disabilities, if not 
rendered moot.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

